Title: To George Washington from John Glover, 18 January 1781
From: Glover, John
To: Washington, George


                        
                            Sir
                            Garrison W.Point 18th Jany 1781
                        
                        I have the Honor to transmit the enclosd letter Received from Col. Vose this morning, the Subject matter of
                            which I am sorry to Introduce, having while at Totowa, received your Excellency’s opinion fully on that head, (viz.) that no
                            promotions could take place after the order of Congress was promulg’d to the army, but such as succeeded to Vacancies which
                            happened before that time, which I communicated to the Officers at large, in Massachusetts line, and to Colonel Vose in
                            particular, who immediately wrote on to Gover Hancock Countermanding, his Letter of the 2 of Novber requesting Warrants, to
                            fill the Vacancies, made by the Resignations of two Capts on that day. that letter was rece’d by the Govenor,
                            notwithstandg the Warrants have come on, but without any Letter, the bearer of them (Capt. Pope) says his Excellency the
                            Governor told him, your Excelly had inform’d, all Vacancies were to be fill’d up to the first of January. Col. Vose
                            informs the Gentlemen are anxious to have their Warrants, and claim them as Matter of right; should it be convenient, to
                            your Excellency to drop a line in answer to this the bearer will wait. I am Sir very respectfully Your Excellency’s most
                            Obedt Humble servt
                        
                            Jno. Glover
                            B.General
                        
                     Enclosure
                                                
                            
                                Dear General
                                West Point 18th Jan. 1781
                            
                            would beg leave to Represent to you what has happend in my Regiment Respecting promotion. Second day of
                                November last had two Capts. Resign’d. I then sent the same day to Governer Hancock for warrants, as follows. Capt.
                                Lieut. Hollister & Lieut. Williams to the rank of Capt. Lieut. Cushing to the rank of Capt. Lieut. Ensn Rawson
                                & Ensn Wilds to the rank of Lieut. the next day I was desired by Genl Glover to send and stope the warrants
                                from being Issued. As he inform’d me it was his Excellenceys orders no promotion should take plaice after the first day
                                of November. I immediatly sent to have them Stop’d but they came. the barer of the warrants inform’d me Governer
                                Hancock Received both my Letters. I have no Vacances in my Regt. Should be much Oblidged to you to lay the matter
                                before his Excellencey. the Gentlemen Claime them as their right. I Remain your humble Servant
                            
                                Joseph Vose Colo.
                            
                        
                        
                    